           Case 3:20-cv-02457-WHO Document 51 Filed 07/27/21 Page 1 of 2


 1   David J.F. Gross (SB# 290951)                              Matthew H. Poppe (SB# 177854)
     Lucas Tomsich (SB# 295685)                                 RIMON, PC
 2   FAEGRE DRINKER BIDDLE & REATH LLP                          800 Oak Grove Ave., Suite 250
     1950 University Avenue, Suite 450                          Menlo Park, CA 94025
 3   East Palo Alto, CA 94303                                   Telephone: (650) 461-4433
     Telephone: (650) 324-6700                                  Fax: (650) 461-4433
 4   Fax: (650) 324-6701                                        Matthew.poppe@rimonlaw.com
     david.gross@faegredrinker.com
 5   lucas.tomsich@faegredrinker.com                            Attorney for Defendant Dimension
                                                                Technology Co., Ltd.
 6   Timothy E. Grimsrud (admitted pro hac vice)
     Sami Al-Marzoog (admitted pro hac vice)
 7   FAEGRE DRINKER BIDDLE & REATH LLP
     90 S. Seventh Street
 8   Minneapolis, MN 55402
     Telephone: (612) 766-8925
 9   Fax: (612) 766-1600
     tim.grimsrud@faegredrinker.com
10   sami.almarzoog@faegredrinker.com

11   Brianna Silverstein (admitted pro hac vice)
     FAEGRE DRINKER BIDDLE & REATH LLP
12   1500 K Street NW, Suite 1100
     Washington, DC 20005
13   Telephone: (202) 230-5136
     Fax: (202) 842-8465
14   brianna.silverstein@faegredrinker.com

15   Attorneys for Plaintiff Viavi Solutions, Inc.

16

17                                  UNITED STATES DISTRICT COURT

18                               NORTHERN DISTRICT OF CALIFORNIA

19
     VIAVI SOLUTIONS, INC., a Delaware                   Case No.: 3:20-cv-02457-WHO
20   Corporation

21                          Plaintiff,                   ORDER ON STIPULATION FOR
                                                         DISMISSAL WITH PREJUDICE
22          vs.
                                                         Hon. William H. Orrick
23   DIMENSION TECHNOLOGY CO., LTD.,
     a foreign Corporation
24
                            Defendant.
25

26

27

28
                                                     1
                                                                      [PROPOSED] ORDER ON STIPULATION FOR
                                                                         DISMISSAL– Case No. 3:20-cv-02457-WHO
           Case 3:20-cv-02457-WHO Document 51 Filed 07/27/21 Page 2 of 2


 1          This case having come before this Court, it being represented to the Court that Plaintiff

 2   Viavi Solutions, Inc. (“Viavi”) and Defendant Dimension Technology Co., Ltd. (“Dimension”)

 3   have compromised and settled the matters in dispute, and the parties having jointly submitted a

 4   stipulation for dismissal, IT IS HEREBY ORDERED, ADJUDICATED and DECREED as follows:

 5          1.      The action is dismissed with prejudice pursuant to Federal Rule of Civil Procedure

 6   41(a)(1)(A).

 7          2.      Each party shall bear its own costs, expenses, and attorneys’ fees.

 8          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9

10
     DATED: July 27, 2021                                 _______________________________________
11                                                        Hon. William H. Orrick
12                                                        United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                                                                       [PROPOSED] ORDER ON STIPULATION FOR
                                                                          DISMISSAL– Case No. 3:20-cv-02457-WHO
